Steven W. Hirsch Decatur County Attorney P.O. Box 296 Oberlin, Kansas 67749
Dear Mr. Hirsch:
As Decatur county attorney you have requested our opinion regarding qualification as a business representative under K.S.A. 12-16,101.  You also ask whether K.S.A. 12-16,101 contains a term limitation clause or merely sets out the length of a term of office.
K.S.A. 12-16,101 authorizes the establishment of a convention and tourism committee by a city or county.  The statute states that such committee shall consist of ten members, "a majority of which shall be representatives of businesses coming within the terms of this act."
Business is defined as "any person engaged in the business of renting, leasing or letting living quarters, sleeping accommodations, rooms or a part thereof in connection with any motel, hotel or tourist court." K.S.A. 1992 Supp. 12-1692; 12-1696.  Therefore, the majority of the committee members must be representatives of the businesses listed in this definition.
Your second question is whether K.S.A. 12-16,101 contains a term limitation clause.
K.S.A. 12-16,101 in relevant part states:
  "The board of county commissioners or city governing body shall provide, by resolution, for the appointments and terms of service not to exceed four (4) years for such members."
We interpret this language to mean that the length of their term shall not exceed four years unless they are reappointed by the governing body. This statutory language does not seem to rise to the level of a term limitation clause.  Normally, such language is specific, and states that such individual shall not be elected to more than _____ successive terms.
In conclusion, we opine that the majority of the members of a city or county convention and tourism committee must be representatives of a business which is engaged in the renting, leasing or letting of living quarters, sleeping accommodations, rooms or a part thereof in connection with any motel, hotel or tourist court.  The length of their terms shall not exceed four years, however, they may be re-appointed for successive four year terms.
Very truly yours,
                             ROBERT T. STEPHAN Attorney General of Kansas
                             Mary Jane Stattelman Assistant Attorney General